1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 REYNOLDO “RONNIE” ANAYA,

 9          Worker-Appellant,

10 v.                                                                           NO. 29,414

11 RINKER MATERIALS and
12 CRAWFORD INSURANCE CO.,

13          Employer/Insurer-Appellee.


14 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
15 Gregory D. Griego, Workers’ Compensation Judge

16 Chavez Law Offices
17 Gene N. Chavez
18 Albuquerque, NM

19 for Appellant

20 Hatch, Allen & Shepherd
21 Kimberly A. Syra
22 Albuquerque, NM

23 for Appellees

24                                 MEMORANDUM OPINION

25 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance

3 has been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.


6
7                                        MICHAEL E. VIGIL, Judge

8 WE CONCUR:


 9
10 MICHAEL D. BUSTAMANTE, Judge


11
12 CELIA FOY CASTILLO, Judge




                                           2